DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/18/2022 has been entered.  Claims 21-29 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 05/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a display which displays: whether said end effector is in said clamped state or said unclamped state.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a display/indicator which displays/indicates: whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state; the position of said firing member; and the force experienced by the firing member during a said firing stroke wherein said display further displays/indicates the force experienced by said end effector when said firing member performs a firing stroke, does not reasonably provide enablement for displaying/indicating whether said end effector is in said clamped state or said unclamped state.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since there is no disclosure for the clamp/unclamp state and lockout status being displayed; then it is unclear if there is proper support for these limitations. 

Allowable Subject Matter
Claims 21-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a powered surgical stapler having a motor comprising all the structural and functional limitations and further comprising a first and second jaw with second jaw moveable to clamp relative to first jaw, staple firing member for firing staples out of the first jaw, a display that displays the position of the firing member, and a lockout system for providing a locked-out condition wherein said firing member is prevented from performing a said firing stroke when said surgical stapler firing member is in said locked-out condition by way of said lockout system and the display, displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and wherein said firing member comprises a knife member and a cam member, and wherein said cam member cammingly engages said second jaw during said firing stroke.  Having the firing member prevented from firing while jaws are open/unclamped with a feedback system providing the progress of the firing member provides a safe means for preventing accidental firing of staples while the jaws are open and not in correct clamped position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/18/2022, with respect to the rejection(s) of claim(s) 21-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) and the prior art of record have been fully considered and are persuasive.  Therefore, the some of the rejections have been withdrawn.  However, upon further consideration, Examiner maintains the specification objection and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) with respect to the recitation/feature “a display which displays: whether said end effector is in said clamped state or said unclamped state” since the effector being clamped or unclamped is not shown on the display.  As attorney discussed in the remarks it is rather the trigger that is indicated as being actuated or unactuated.  Examiner suggest reciting/adding that the display - - displays the position of the trigger member which indicates whether said end effector is in said clamped state or said unclamped state - - or recite the actuatable structure that is being displayed which causes the effector to clamp.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731